Citation Nr: 1228938	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-41 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to January 27, 2011.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after January 27, 2011.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which denied service connection for a psychiatric disorder.  In October 2008, the RO, in pertinent part, granted service connection for PTSD; assigned a 10 percent evaluation for that disability; and effectuated the award as of May 25, 2007.  In January 2012, the RO increased the evaluation for the Veteran's PTSD from 10 to 50 percent and effectuated the award as of January 27, 2011.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provide a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an evaluation in excess of 10 percent for the Veteran's PTSD for the period prior to January 27, 2011, and an evaluation in excess of 50 percent for his PTSD for the period on and after January 27, 2011.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

An October 2007 written statement from D. Gabros, M.D., conveys that he had treated the Veteran for PTSD since 2003.  A February 2008 treatment record from the Ventnor, New Jersey, VA Veterans Center states that the Veteran had been an outpatient at the Veterans Center since November 2006.  A January 2011 treatment record from the Veterans Center indicates that the Veteran received ongoing PTSD treatment.  The report of an April 2011 VA examination for compensation purposes states that the Veteran received ongoing treatment from both Dr. Gabros and the Ventnor, New Jersey, VA Veterans Center.  Clinical documentation of the cited treatment is not of record.  Additionally, VA clinical documentation dated after June 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  

Since more than a year has passed since the last examination was conducted, a new one should be provided to the Veteran once the additional evidence is obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his PTSD, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact D. Gabros, M.D., the Ventnor, New Jersey, VA Veterans Center, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Obtain VA medical records from the Wilmington/Ventnor facilities pertaining to the treatment of the Veteran provided after June 2012.  

3.  Only after obtaining the above medical evidence, to the extent available, schedule the Veteran for a psychiatric examination, so that information can be obtained as to the current severity of his condition.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

